DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 objected to because of the following informalities:  
Claim 29 has two periods after “29” in the preamble.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0103537 A1 to Kaibara, “Kaibara”.
Regarding claim 1, Kaibara discloses a power (¶ [0004]-[0007],[0035]) semiconductor device structure comprising a lateral GaN HEMT (FIGs. 1-6, ¶ [0004]-[0005],[0033],[0034]) wherein: 
drain (7b, ¶ [0034]), source (7a) and gate (8) finger electrodes of the lateral GaN HEMT extend between first and second edges of an active region of a substrate (e.g. edges in FIG. 3A),
a drain interconnect metal finger (11b, ¶ [0037]) contacts each drain finger electrode;
a source interconnect metal finger (11a) contacts each source finger electrode;
source and drain buses (FIG. 4A buses 17b and 17a, ¶ [0040]) run across the active region at positions intermediate the first and second edges of the active region,
the source bus (17b) interconnects (through 13a) first and second portions of each of the source interconnect metal fingers (11a) which extend laterally towards the first and second edges of the active region;
the drain bus (17a) interconnecting (through 13a) first and second portions of each of the drain interconnect metal fingers (11b) which extend laterally towards the first and second edges of the active region;
a source contact pad (e.g. FIG. 1 pad 22a, ¶ [0042]) is provided on the source bus;
a drain contact pad (e.g. FIG. 1 pad 22b) is provided on the drain bus; and
a gate bus (FIG. 1 dashed lined connecting regions 8) interconnects gate finger electrodes to a gate pad (23).
Examiner’s Note: the language “at positions intermediate” does not exclude additional source and drain buses at regions towards the edges of the active region. 

Regarding claim 2, Kaibara discloses the power semiconductor device structure of claim 1, and Kaibara further discloses wherein said positions intermediate the first and second edges of the active region are on a central region each side of a centreline of the active region (see dashed line in Examiner-annotated figure below).

    PNG
    media_image1.png
    548
    597
    media_image1.png
    Greyscale

Regarding claim 9, Kaibara discloses the power semiconductor device structure of claim 1, and Kaibara further discloses wherein the source bus (17b) and the drain bus (17a) are positioned in a central region of the active area (see Examiner-annotated figure above), the source bus (17b) being spaced a first distance from the first edge and the drain bus being spaced a second distance from the second edge, wherein said first and second distances are >20% of a distance between the first and second edges of the active region (as pictured).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0103537 A1 to Kaibara, “Kaibara”, in view of U.S. Patent Application Publication Number 2016/0087074 A1 to Prechtl, “Prechtl”.
Regarding claim 3, Kaibara anticipates the power semiconductor device structure of claim 1, and Kaibara further discloses wherein the source bus (17b) and the drain bus (17a) run across a central region the active region (see Examiner-annotated figure with claim 2 above), and (FIG. 1) the source contact pad (22a) and the drain contact pad (22b) are separated by a distance 
Kaibara fails to clearly anticipate wherein the distance is at least a minimum specified distance to comply with creepage requirements for a rated operational voltage.
Prechtl teaches wherein a distance (e.g. FIG. 1 upper distance “a” on right between 30S and 30D) is minimum specified distance to comply with flashovers or beakdowns/short circuits (i.e. creepage, ¶ [0019],[0043]) for a rated voltage class (¶ [0022],[0024]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaibara with a minimum specified distance as taught by Prechtl in order to prevent flashovers or breakdowns/short circuits (Prechtl, ¶ [0019],[0043]).
Examiner’s Note: creepage requirements are generally known in the art, see e.g. IEC 60950-1:2005, and complying with creepage requirements for a rated operational voltage is deemed as accurate as the subject matter permits, Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986), MPEP 2173.05(b).

Regarding claims 10-12, although Kaibara in view of Prechtl yields the power semiconductor device structure of claim 9, Kaibara fails to clearly teach (claim 10) wherein the source bus and the drain bus are separated by a third distance which is at least a minimum specified distance for operation at a rated operational voltage of >80V, (claim 11) wherein the source bus and the drain bus are separated by a third distance which is at least a minimum specified distance for operation at a rated operational voltage of >100V, or (claim 12) wherein the source bus and the drain bus are separated by a third distance which is at least a minimum specified distance for operation at a rated operational voltage of >600V.
	However, Prechtl teaches selective a minimum specified distance (FIG 1 distance “a”) based upon a voltage class (150 V/micon, ¶ [0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaibara in view of Prechtl by selecting a suitable distance based upon a voltage class as generally taught by Prechtl since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the distance is determined by the voltage class and the rated operational voltage is based upon the desired application making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 13, Kaibara yields the power semiconductor device of claim 1, and Kaibara further discloses wherein current path lengths of the first and second portions of the drain metal interconnect (through openings 13a) and current path lengths of the first and second portions of the source metal interconnect (through openings 13a) are optimized to reduce resistance of the source metal interconnect and the drain metal interconnect (i.e. are formed in straight lines which inherently optimize resistance, or are optimized relative to non-straight lines).
Kaibara fails to clearly teach maintaining at least a minimum specified distance between the drain contact pad and the source contact pad to comply with design rules comprising creepage requirements for a rated operational voltage.
Prechtl teaches wherein a distance (e.g. FIG. 1 distance “a”) is minimum specified distance to comply with flashovers or beakdowns/short circuits (i.e. creepage, ¶ [0019],[0043]) for a rated voltage class (¶ [0022],[0024],
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaibara with a minimum specified distance as taught by Prechtl in order to prevent flashovers or breakdowns/short circuits (Prechtl, ¶ [0019],[0043]).

Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art e.g. U.S. Patent Application Publication Number 2014/0103537 A1 to Kaibara anticipates the structure of claim 1 as detailed above and teaches wherein the source bus (17b) and the drain bus (17a) run across a central region of the active area; however, Kaibara fails to reasonably teach or suggest the source contact pad being spaced a first distance from the first edge and the drain contact pad being spaced a second distance from the second edge, said first and second distances being at least a width of the source contact pad and the drain contact pad as claimed in claim 4 together with all of the limitations of claims 1 and 4 as claimed. 
Similarly, prior art fails to reasonably teach or suggest the source contact pad being spaced a first distance from the first edge and the drain contact pad being spaced a second distance from the second edge, said first and second distances being a significant part of a distance between the first and second edges of the active region to meet a design requirement for a resistance of the source and drain interconnect metallization, as claimed in claim 5 together with all of the limitations of claims 1 and 5 as claimed.  Note that “a design requirement” is interpreted as generally satisfied by the supplied structure based upon the design requirements of the prior art designers since it has been held that prior art is presumed to be operable, see e.g. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980), MPEP 2121.
Claims 6-8 are objected to as being allowable insofar as they depend upon and inherit the allowable subject matter of claim 5.
Lastly, prior art fails to reasonably teach or suggest in sufficient detail together first and second levels of interconnect metallization defining an interconnect structure comprising first interconnect fingers, second interconnect fingers, and a first bus and a second bus; each first interconnect finger contacting a first finger electrode and each second interconnect finger contacting a second finger electrode; the first bus extending in a second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the first interconnect fingers which extend laterally towards the first and second edges of the active region; the second bus extending in the second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the second interconnect fingers which extend laterally towards the first and second edges of the active region, together with the other limitations of claim 14 as claimed.  Claims 15-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 14.
Similarly, prior art fails to reasonably teach or suggest first and second levels of interconnect metallization defining an interconnect structure comprising source interconnect fingers contacting the source finger electrodes and drain interconnect fingers contacting the drain finger electrodes, a source bus, a drain bus and a gate bus; the drain bus extending in a second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the drain interconnect fingers which extend laterally towards the first and second edges of the active region; the source bus extending in the second direction across the active region at a position intermediate the first and second edges of the active region and interconnecting first and second portions of the source interconnect fingers which extend laterally towards the first and second edges of the active region, together with all of the other limitations of claim 21 as claimed.  Claims 22-29 are allowable in virtue of depending upon and including all of the limitations of claim 21 as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891